UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1088


MICHAEL LEE HALL; MAJORIE CAROL HALL,

                    Plaintiffs - Appellants,

             v.

BANK OF AMERICA CORPORATION; BANK OF AMERICA, N.A.,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Robert J. Conrad, Jr., District Judge. (3:18-cv-00108-RJC-DSC)


Submitted: April 18, 2019                                         Decided: April 23, 2019


Before WILKINSON, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Lee Hall, Majorie Carol Hall, Appellants Pro Se. Meredith Anne Pinson, Bruce
Steen, MCGUIREWOODS, LLP, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael Lee Hall and Marjorie Carol Hall (“the Halls”) appeal the district court’s

order adopting the magistrate judge’s recommendation to deny their motion to remand

and dismiss their several civil claims against Bank of America Corporation and Bank of

America, N.A. The district court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (2012). The magistrate judge advised the Halls that their failure to

file timely objections to the recommendation would waive appellate review of a district

court order based upon the recommendation.

      The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766
F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). The

Halls waived appellate review of the district court’s dispositive holdings by failing to

object to the magistrate judge’s recommendations regarding the dismissal of their civil

claims. Because the Halls objected to the magistrate judge’s recommendation to deny

their motion to remand, we have reviewed the record and discern no error in the district

court’s order adopting that aspect of the magistrate judge’s recommendation.

Accordingly, we affirm based on the reasoning of the district court that portion of the

appealed-from order denying the Halls’ motion to remand. See Hall v. Bank of Am.

Corp., No. 3:18-cv-00108-RJC-DSC (W.D.N.C. Jan. 16, 2019).




                                            2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          3